DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/09/2021 has been entered.

Response to Amendment
The Amendment filed 06/09/2021 has been entered. Claims 2-21 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2, 9 and 16 recite “… a second remote control … determine that the second remote control is registered to receive a notification associated with the first display setting; transmit, based on the determining, the notification including the adjustment value to the second remote control; receive, from the second remote control, a request to display a static graphical user interface on the display device, wherein the static graphical user interface includes at least one of the first display setting and the second display setting …”. These limitations are not supported by the specification.  According to the specification, the second remote control is intended to describe the control device 104 in Fig. 1 of the current application and according to the Specification, the control device 104 may not be capable of registering to receive notification and receiving notification from display device 102 (see [0030]-[0031]). For the purpose of a prior art search, it is assumed that the first remote control is registered to receive a notification associated with the first display setting and receives the notification including the adjustment value.
Therefore, claims 2, 9 and 16 are rejected for containing subject matter which was not described in the specification. Claims 3-8, 10-15, 17-21 are rejected for failing to cure the deficiency from their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani, US 2013/0314609 A1, in view of Vincent, US 2015/0304265 A1, further in view of Koizumi, US 2013/0314598 A1.

Regarding independent claim 2, Shintani teaches a display device (Fig. 1, 12) having configurable display settings ([0004] “The UI provides for user adjustment of display settings commands including, for example, contrast and brightness”; [0032]), comprising: 
a memory configured to store display settings for the display device (Fig. 1, 20; [0022]), wherein the display settings include a first display setting and a second display setting ([0032] “video presentation settings including contrast, sharpness, brightness, color, hue, backlight, picture, temperature, noise reduction, as well as advanced settings such as black corrector (on or off), gamma (on or off), clear white (on or off), color space (wide or narrow), live color (on or off), detail enhancer (on or off), edge 
at least one processor coupled to the memory (Fig. 1, 18; [0022]); 
a communications interface that when executing by the at least one processor communicates with (Fig. 1, 24; [0022]) a first remote control (Fig. 1, 36; [0031]) and a second remote control (Fig. 1, 28; [0024]), wherein the first remote control includes a display controller application ([0033] describes the UIs (i.e. a display controller application) is transferred from the display device to the first remote control or is installed in the second remote control at manufacture); 
a command component that when executing by the at least one processor receives from the display controller application on the first remote control a command including an adjustment value ([0004] “Using the instructions stored on the computer readable storage medium, the processor can receive from a mobile settings control device (MSCD) wirelessly communicating with the AVDD display a settings command input by means of a user interface (UI) presented on a display of the MSCD. The UI provides for user adjustment of display settings commands including, for example, contrast and brightness”; Fig. 7; [0037] describes an UI for user to adjust a setting value for color, brightness and contrast display settings; [0040] “Once the user is satisfied with the display settings, he or she can click on an “apply” selector 78 of the UI 62 to cause the MSCD 36 to send the values of the new settings to the AVDD 12, which then applies them to the display 26 of the AVDD 12”), wherein the command component is further configured to: 

a display controller that when executing by the at least one processor is configured to: 
display a simplified graphical user interface responsive to detecting the first remote control controlling the display device ([0033] Figs. 3-6 show screen shots of example UIs presented on the display 26 of the AVDD 12; [0034] describes the user selects using the mobile device to adjust display settings. The UIs can be displayed on the display 26 of the display device 12 or on the display 44 of the mobile device 36; Fig. 7; [0037] shows the UI for adjusting display settings).
Shintani does not explicitly disclose
determine that the second remote control is registered to receive a notification associated with the first display setting; and 
transmit, based on the determining, the notification including the adjustment value to the second remote control;
	However, in the same field of endeavor, Vincent teaches 
determine that the second remote control is registered to receive a notification associated with the first display setting (Fig. 7, 735, 740; [0110]-Examiner interprets the claimed notification associated with the first display setting as the event notification for a notification key); and 
transmit, based on the determining, the notification including the adjustment value to the second remote control (Fig. 7, 745; [0023]; [0111]; [0022] “An event notification can indicate event-related information about an occurrence of an event in a content management system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of enabling the client devices to register/deregister for event notifications and distributing event notifications to client devices according to notification keys registered for each of the client devices as suggested in Vincent into Shintani’s system because both of these systems are addressing the transmission of notification due to update occurrence to registered devices, and by incorporating the teaching of Vincent into Shintani would improve the integrity of Shintani's system by maintaining registration information from 
The combination of Shintani and Vincent does not explicitly disclose 
receive, from the second remote control, a request to display a static graphical user interface on the display device, wherein the static graphical user interface includes at least one of the first display setting and the second display setting; 
receive, from the second remote control, a command to control the static graphical user interface on the display device; and 
adjust, based on the command, at least one of the first display setting and the second display setting;
a display controller that when executing by the at least one processor is configured to: 
display the static graphical user interface responsive to detecting the second remote control controlling the display device, wherein the static graphical user interface is different from the simplified graphical user interface.
However, in the same field of endeavor, Koizumi teaches 
receive, from the second remote control, a request to display a static graphical user interface on the display device, wherein the static graphical user interface includes at least one of the first display setting and the second display setting (Fig. 1; [0044]-[0045] describes a remote controller image 70 (i.e. a static graphical user interface) displayed on the display portion 11 based on a command from a remote controller 60 (i.e. the second remote control) and the television apparatus 100 is configured to be capable of accepting a device operation through the remote controller 60; Fig. 3, 70;  illustrated the remote controller image 70 including images 71 of twelve channel buttons operated in selection (direct selection) of a viewing program, an image 72 of a volume button operated in adjustment of (turning up/down) volume (i.e. display settings), etc.); 
receive, from the second remote control, a command to control the static graphical user interface on the display device (Fig. 3; [0048] “If the user changes volume, for example, the user operates the cross key 61 to select an image 72 a of a volume up button and presses down the decision button 62 when the image 72 a of a volume up button is selected, as shown in FIG. 3.”); and 
adjust, based on the command, at least one of the first display setting and the second display setting ([0048] “The television apparatus 100 is configured such that the volume output from the speaker portions 12 (see FIG. 1) is gradually increased according to the number of times the decision button 62 is pressed down. Thus, one device operation on the television apparatus 100 is completed by operating the cross key 61 and the decision button 62”);
a display controller that when executing by the at least one processor is configured to (Fig. 2, 27; [0042]-[0043]; Fig. 7; [0036]): 
display the static graphical user interface responsive to detecting the second remote control controlling the display device, wherein the static graphical user interface is different from the simplified graphical user interface (Fig. 3, 70; [0045] “Original image data (reference image data) to display the remote controller image 70 is previously stored in the memory portion 28 (see FIG. 2). The television apparatus 100 is configured such that the OSD portion 26 (see FIG. 2) outputs the remote controller describes the remote controller image 70 including images 71 of twelve channel buttons operated in selection (direct selection) of a viewing program, an image 72 of a volume button operated in adjustment of (turning up/down) volume (i.e. display settings), an image 73 of an audio switch button operated in switching between primary audio and secondary audio, an image 74 of an input switch button operated in switching of an operation target device of the remote controller 60 from the television apparatus 100 (see FIG. 1) to the external device such as the DVD player 200 (see FIG. 1), etc. The aforementioned exemplified various button images are described below as operation button images 75, except for special sections. The operation button images 75 are examples of the “second operation button images” in the present invention. The remote controller image 70 is obviously different from the simplified graphical user interface in Shintani).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Shintani and Vincent to include a static graphical user interface and to control the static user interface responsive to receiving commands from a physical remote control as taught by Koizumi. The motivation for including a static graphical user interface for the physical remote control is the operability of the remote controller can be improved when the user performs the device operation through the remote controller via the remote controller image.

 dependent claim 3, the combination of Shintani, Vincent and Koizumi teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Vincent further teaches wherein the display settings further comprise a notification setting associated with the second display setting (Fig. 4, 402, 404, 406; [0080]-[0081] “Each registration record 402, 404, 406 can store information about a client that has previously registered with online content management service 110 to receive event notifications. Each registration record 402, 404, 406 can include one or more fields (e.g., field 410, field 420, field 430, field 440, and field 450) containing information about a client registered with online content management service 110”), wherein the notification setting is configured to indicate that the first remote control is to receive a second notification of an adjustment to the second display setting ([0080]-[0081] “data structure 400 can store information associated with one or more clients (e.g., client 112) registered to receive event notifications in content management system 100”).

Regarding dependent claim 4, the combination of Shintani, Vincent and Koizumi teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Vincent further teaches wherein the command further comprises a register command associated with the notification setting, wherein the register command is configured to register the first remote control to receive the second notification (Fig. 7, 705, 710; [0105]-[0106]).

 dependent claim 5, the combination of Shintani, Vincent and Koizumi teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Shintani further teaches wherein the command component is further configured to: 
receive, from at least one of the first remote control and the second remote control, a connectivity command to establish a wireless connectivity ([0004] “Using the instructions stored on the computer readable storage medium, the processor can receive from a mobile settings control device (MSCD) wirelessly communicating with the AVDD display a settings command input by means of a user interface (UI) presented on a display of the MSCD”; [0005] “the AVDD sends the UI to the MSCD over a wireless path” Examiner notes that a person of ordinary skill would understand that devices are able to wirelessly communicate with each other after sending request to establish a wireless connectivity); 
establish, based on the connectivity command, the wireless connectivity ([0004] “Using the instructions stored on the computer readable storage medium, the processor can receive from a mobile settings control device (MSCD) wirelessly communicating with the AVDD display a settings command input by means of a user interface (UI) presented on a display of the MSCD”; [0005] “the AVDD sends the UI to the MSCD over a wireless path” Examiner notes that a person of ordinary skill would understand that devices are able to wirelessly communicate with each other after sending request to establish a wireless connectivity); and
save, based on the establishing, the at least one of the first remote control and the second remote control as a connected remote in the memory (Fig. 3; [0034] describes the user interface providing the user the choices to use the display device or the remote control devices to adjust display settings. This implies the connected remote control devices are saved in the memory).

Regarding dependent claim 6, the combination of Shintani, Vincent and Koizumi teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Vincent further teaches wherein the command component is further configured to: 
receive an indication that the at least one of the first remote control and the second remote control has disconnected from the wireless connectivity ([0060] describes the wireless connectivity is disconnected when the client device loses communication capabilities); and 
remove, based on the indication, the at least one of the first remote control and the second remote control as the connected remote in the memory ([0060]-[0061] describes the disconnected devices are indicated in the missed notification record associated with the client identifier of the disconnected device).

Regarding dependent claim 7, the combination of Shintani, Vincent and Koizumi teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Shintani further teaches wherein the command further comprises a query command configured to request information related to the display settings and wherein the command component is further configured to transmit, to at least one of the first remote control and the second remote control, a response including the requested information (Fig. 8, 80; [0043]-[0044] “The UIs may be wirelessly transmitted from the AVDD 12 to the MSCD 36 using the transceivers 34, 42”).

Regarding dependent claim 8, the combination of Shintani, Vincent and Koizumi  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Vincent further teaches
an adjustment detector (Fig. 2, 230; [0045] Examiner interprets the claimed adjustment detector as the notification generator) configured to: 
detect the adjustment to the first display setting (Fig. 7, 720; [0108] “receiving information about an event that occurs in a content management system … For instance, notification server 202 can receive event information 220 for an event that occurs in system 200”); and 
transmit, to the command component, a list of remote controls registered to receive the notification associated with the adjustment to the first display setting (Fig. 7, 735; [0110] describes the process of searching the database for registered devices to receive event notification).

Regarding independent claim 9, it is a method claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 10, it is a method claim that corresponding to the device of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 11, it is a method claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 12, it is a method claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 13, it is a method claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 14, it is a method claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 15, it is a method claim that corresponding to the device of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding independent claim 16, it is a non-transitory computer-readable device claim that corresponding to the device of claim 2. Therefore, it is rejected for the same reason as claim 2 above. Shintani further teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by a display device, causes the display device to perform operations (Fig. 1, 20; [0022])

Regarding dependent claim 17, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

dependent claim 18, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 19, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 20, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 21, it is a non-transitory computer-readable medium claim that corresponding to the device of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered.
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
KIM et al. (US 2014/0313419 A1) discloses a multi-brand remote control (MBR) function is used to control devices connected to a television (TV) with a single remote controller of a smart TV or a user terminal apparatus having a remote control function.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143